Lumpkin, J.
Where guano was sold to a married man, and subsequently the vendors brought suit against his wife, claiming that they had ascertained that she was the principal of her husband, that he bought the guano as her agent for use upon her land, and that she was liable as a .concealed principal; and where the question was one of fact and the evidence was conflicting, but there was enough on which to base a finding in favor of the plaintiffs, and the verdict was approved by the presiding judge, this court will allow it to stand. Akers v. Kirke, 91 Ga. 590; Miller v. Watt, 70 Ga. 385.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.